       Case 3:20-cr-02575-JLS Document 42 Filed 02/02/21 PageID.124 Page 1 of 1



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No.: 20CR2575-JLS
12                                   Plaintiff,
                                                  ORDER VACATING STATUS HEARING
13   v.                                           AND EXONERATING BOND

14   BRYAN ARTEAGA,
15                                 Defendant.
16
17         The record reflects that the defendant is in custody. Accordingly, IT IS HEREBY
18   ORDERED that the Status Hearing re: Self-Surrender/Bond Exoneration scheduled for
19   February 5, 2021 is Vacated. IT IS FURTHER ORDERED the bond in this matter is this
20   matter is Exonerated.
21         IT IS SO ORDERED.
22   Dated: February 2, 2021
23
24
25
26
27
28


                                                                               20CR2575-JLS
